Case 3:11-cv-00291-JBA Document 293 Filed 07/24/19 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
)
JOHN DOE, by and through his Parent, )
JANE DOE, )
)
Plaintiffs, ) CIVIL ACTION
) NO. 3:11-cv-00291-JBA
Vv. )
)
EAST LYME BOARD OF EDUCATION, )
)
Defendant. ) JULY 24, 2019
)

 

PLAINTIFFS’ SUPPLEMENTAL MOTION FOR ATTORNEYS’ FEES

Pursuant to 20 U.S.C. §1415(@)(3), 28 U.S.C. §§1920 et seg., Fed. R. Civ. P. 54(d), and
Local Rule 54, plaintiffs John Doe and Jane Doe hereby move for a supplemental award of
attorneys’ fees, incurred in this case in the amount of at least $66,887.50 from November 1, 2017
through June 30, 2019. These fees were not included in the Plaintiffs’ Second Motion for
Attorneys’ Fees and Costs (Dkt. #263) or in the Court’s Ruling on that motion (DK. #291), both
of which concerned fees and costs through October 31, 2017.

In support of their motion, the plaintiffs rely on their Memorandum of Law and on the
Second Affidavit of Alicia M.P. Warren, both filed herewith. The plaintiffs also refer to and
incorporate herein by reference their Memorandum Regarding Their Updated Attorneys’ Fees
and Costs Award Calculation (Dkt. #292), filed following this Court’s Ruling on Plaintiffs’
Second Motion for Attorneys’ Fees and Costs (Dkt. #291), which has not yet been acted upon by
the Court. | The plaintiffs also rely on their Second Motion for Attorneys’ Fees and Costs (Dkt.

#263), as well as the memoranda and affidavits referred to an incorporated therein. See, e.g.,
Case 3:11-cv-00291-JBA Document 293 Filed 07/24/19 Page 2 of 3

Memorandum of Law in Support of Plaintiffs’ Second Motion for Attorneys’ Fees and Costs

(Dkt. #264, p. 2, n.2).

The plaintiffs reserve all of their rights to supplement this motion by seeking a further

award of fees and costs after the motion is determined for time spent and expenses incurred after

June 30, 2019 in connection with this case. The plaintiffs further reserve all of their rights to

seek an award of additional fees and costs, if applicable, at the conclusion of the plaintiffs’ pro

se appeal, which is pending in the Second Circuit.

Dated: July 24, 2019

Respectfully submitted,

JOHN DOE and JANE DOE
By their attorneys,

‘si Clifford J. Grandjean
Clifford J. Grandjean (ct06362)

KENNEDY, JOHNSON, SCHWAB &
ROBERGE, LLC

555 Long Wharf Drive, 13" Floor

New Haven, CT 06511

Tel.: (203) 865-8430

Fax: (203) 865-5345

Email: cgrandjean@kennedyjohnson.com

isi Alicia M_ Parmentier Warren

Eileen M. Hagerty (phv04555)

Alicia M. Parmentier Warren (phv08003)
KOTIN, CRABTREE & STRONG, LLP
One Bowdoin Square

Boston, MA 02114

Tel.: (617) 227-7031

Fax: (617) 367-2988

Email: ehagerty@kcslegal.com
Email: awarren@kcslegal.com

 
Case 3:11-cv-00291-JBA Document 293 Filed 07/24/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on July 24, 2019, a copy of the foregoing Plaintiffs’ Supplemental
Motion for Attorneys’ Fees was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.

/s/ Alicia M. Parmentier Warren
Alicia M. Parmentier Warren
Fed. Bar No. phv08003

 
